Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 


Status of Claims
Claims 1, 3, 7-9, 11, 15-17 and 19 have been amended.
Claims 2, 10 and 18 have been cancelled.
Claims 1, 3-9, 11-17 and 19-20 are currently pending and have been examined. 


	
	
	







Claim Rejections - 35 USC § 101

Claims 1-9 are drawn to a method (i.e., a process) while claims 9-20 is/are drawn to an apparatus and non-transitory storage medium (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES). 
Claims 1, 3-9, 11-17, 19-20 describe the abstract idea of estimating a click rate. However claims 1, 3-9, 11-17, 19-20 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
		
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2012/0143790).

Claim 1 
Wang discloses:
setting a click label for an exposure log according to a click log, wherein the exposure log records information of a page element presented to a user (Wang [0014]); Where the reference teaches data from a click log that tracks user click behavior and post click behavior. See “Labels for training data may be generated based on data from the click log.”
setting an exposure weight corresponding to the exposure log based on the click label of the exposure log and a context similarity of the page element (Wang [0031]). See “a click model is presented herein which incorporates an unbiased estimation of relevance from both user clicks and post-click user behavior [exposure weight]. This model is referred to as the post-clicked click model (PCC).”
	
setting an exposure weight of the exposure log according to the similarity impact value being normalized and the click label (Wang [0080]-[0083]), Where the reference teaches a normalized measure of search results [exposure log] based on the post-clicked click model [click label]. See [0080] where a weight is assigned based on the extent to which a page A is preferred over a page. Examiner interprets the limitation to be met because queries are designed produce to similar results, however if a result is preferred over another, the similarity impact value would be affected and the exposure weight would be greater.
wherein, the similarity impact value is used to indicate an impact level at which a page element recorded in the exposure log is affected by a context page element satisfying a preset condition (Wang [0079][0081]). See at least “the training data may comprise the relevance [similarity impact value] of a page with respect to another page for a given query. The training data may take the form that one page is more relevant than another page for the given query [similarity impact value is directed to a relevance between elements within a page].” See also for exposure weight “In other implementations, a page may be ranked or labeled with respect to the strength of its match or relevance for a query. The ranking may be numerical ( e.g., on a numerical scale such as 1 to 5, 0 to 10, etc.) where each number pertains to a different level of relevance or textual (e.g., "perfect", "excellent", "good", "fair", "bad", etc.). See [0081] for normalized.
generating training data for training a click-through rate estimation model according to the click label and the exposure weight of each exposure log and a data feature extracted from the exposure log: and (Wang [0014][0023][0026][0083]) See at least [0014] “Data from a click log may be used to generate training data for a search engine …” See also [0079] “log data may be retrieved from one or more click logs and/or any resource that records user click behavior such as toolbar logs [click label]. The log data may be analyzed at 220 to calculate the PCC model parameters in the manner described above. Next, at 230 the relevance of each document is determined from the log data in accordance with equation 32. At 240, the results of the relevance determination may be converted into training data [exposure weight].”
performing click-through rate estimation based on the click-through rate estimation model which is trained through the training data (Wang [0076][0080). See “a weight can be assigned based on the extent to which a page A is preferred over a page B, i.e., how much the count of A B exceeds the count of B. At 330, the probability distribution may be provided to a ranking algorithm as training data.”
Wang does not explicitly teach the similarity being between the page element and the context page element. Palmer teaches:
wherein the setting of the exposure weight comprises: determining a similarity impact value of the exposure log (Palmer [Column 4 Lines 5-14]). See at least “When the global similarity objective function is maximized, the sum of the distances between each pair of similar documents is minimized. As a result, the total sum of such distances is 10 minimized. The sum of the distances for a document is a confidence value or score. In a directory engine, the confidence value or score characterizes the confidence that a particular document falls within a particular category.”
and the similarity impact value is relevant to similarity between the page element and the context page element, and wherein the exposure weight of the exposure log is set to decrease as the similarity impact value increases (Palmer [Column 4 Lines 3-10]) See at least “When the global similarity objective function is maximized, the sum of the distances between each pair of similar documents is minimized. As a result, the total sum of such distances is minimized.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using data from a click log may be used to generate training data for a search engine, as taught by Wang, the similarity being between the page element and the context page element, as taught in Palmer, to provide a more meaningful measure of the similarity between electronic documents.

Claim 3
Wang discloses in part:
determining a similarity between the page element recorded in the exposure log and each context page element satisfying the preset condition and a corresponding similarity weight, respectively (Wang [0023]); Where the reference teaches click log data used to assess the relevance or similarity between a page and a query.
calculating the similarity impact value of the exposure log according to the determined similarity and the corresponding similarity weight (Wang [0026]). Where the reference teaches a ranking engine that assigns a value to the to the click log data. See also [0030].




Claim 4
Wang discloses in part:
determining preset dimension attribute values of the page element recorded in the exposure log and each context page element satisfying the preset condition respectively (Wang [0030][0031]); Where the reference teaches that attribute information is analyzed due to a target page of a particular domain registering information and the whether the user selects a subsequent link is captured. Examiner interprets two search results within the same domain as the preset dimension attribute value.”
calculating, for each context page element satisfying the preset condition, a single dimension similarity distance between the page element recorded in the exposure log and the context page element respectively based on each preset dimension attribute value according to a preset similarity calculation model;  obtaining, for each context page element satisfying the preset condition, a similarity distance between the page element recorded in the exposure log and the context page element by performing weighted averaging for the single dimension similarity distances obtained by calculation; and obtaining the similarity between the page element recorded in the exposure log and the context page element according to the similarity distance (Wang [0079][0080]). See at least “The probability distribution corresponds to how strongly one page should be ranked over another page for a given query. Any distribution may be used, such as a uniform distribution (i.e., each pair is equal in weight and consideration) or a weight can be assigned based on the extent to which a page A is preferred over a page B, i.e., how much the count of A B exceeds the count of B. At 330, the probability distribution may be provided to a ranking algorithm as training data.”

Claim 5
Wang discloses in part:
calculating the similarity weight between the page element recorded in the exposure log and each context page element satisfying the preset condition according to a preset inverse proportional function of a difference of presenting orders of page elements (Wang [0040]-[0047]). Where the reference teaches that the average value of user behavior is calculated to include the average number of times a user clicks on a subsequent page. This means that a user was exposed to many pages [exposure log] and selected a different context page.
Wang does not explicitly disclose calculating the similarity weight between the page element recorded in the exposure log and each context page element satisfying the preset condition according to a preset inverse proportional function of a difference of presenting orders of page elements. However, Wang teaches calculations to determine a similarity weight. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this calculation would be presented in various formats because there are many ways to predict user clicks. 
	

Claim 6
Wang discloses in part:
performing weighted summation for the determined similarities by taking the similarity weight corresponding to each of the similarities as a weight value, and taking a sum obtained by the weighted summation as the similarity impact value of the exposure log (Wang [0052]-[0059]). Where the reference teaches a weighting average and sum of the click data. The reference identifies how the scoring is determined for each click versus non click scenario.

Claim 7 
Wang discloses in part:
a page element having a presenting order which has a difference being less than a preset order from a presenting order of the page element recorded in the exposure log; or a page element having a presenting order which has a difference being less than the preset order from the presenting order of the page element recorded in the exposure log, and having a same category attribute as the page element recorded in the exposure log (Wang [0050][0028]).



Claim 8 
Wang discloses in part:
wherein setting the exposure weight of the exposure log according to the similarity impact value being normalized and the click label, comprises: when the click label of the exposure log indicates that the page element recorded in the exposure log is clicked by the user, setting the exposure weight of the exposure log to a first weight; and when the click label of the exposure log indicates that the page element recorded in the exposure log is not clicked by the user, setting the exposure weight of the exposure log to a second weight, wherein, the second weight is a value obtained by subtracting a product of the similarity impact value being normalized and a preset correction value from the first weight (Wang [0081] [0050]). Where the reference teaches an exposure weight of 0 if there is no click and a 1 if there is a click. See also [0081] “The effectiveness of the model was quantified using three well known measures: Normalized Discount Cumulative Gain (NDCG), click perplexity, and pairwise relevance.”

Claim 9
Wang discloses:
a processor [0084]; and a non-volatile storage medium storing machine executable instructions, wherein, by reading and executing the machine executable instructions, the processor is caused to [Claim 12]: 
set a click label for an exposure log according to a click log, wherein the exposure log records information of a page element presented to a user (Wang [0014]); Where the reference teaches data from a click log that tracks user click behavior and post click behavior. See “Labels for training data may be generated based on data from the click log.”; 
set an exposure weight corresponding to the exposure log based on the click label of the exposure log and a context similarity of the page element (Wang [0031][0079]). See “a click model is presented herein which incorporates an unbiased estimation of relevance from both user clicks and post-click user behavior [exposure weight]. This model is referred to as the post-clicked click model (PCC).”
setting an exposure weight of the exposure log according to the similarity impact value being normalized and the click label (Wang [0080]-[0083]), Where the reference teaches a normalized measure of search results [exposure log] based on the post-clicked click model [click label]. See [0080] where a weight is assigned based on the extent to which a page A is preferred over a page. Examiner interprets the limitation to be met because queries are designed produce to similar results, however if a result is preferred over another, the similarity impact value would be affected and the exposure weight would be greater. 
wherein, the similarity impact value is used to indicate an impact level at which a page element recorded in the exposure log is affected by a context page element satisfying a preset condition (Wang [0079][0081]). See at least “the training data may comprise the relevance [similarity impact value] of a page with respect to another page for a given query. The training data may take the form that one page is more relevant than another page for the given query [similarity impact value  is directed to a relevance between elements within a page].” See also for exposure weight “In other implementations, a page may be ranked or labeled with respect to the strength of its match or relevance for a query. The ranking may be numerical ( e.g., on a numerical scale such as 1 to 5, 0 to 10, etc.) where each number pertains to a different level of relevance or textual (e.g., "perfect", "excellent", "good", "fair", "bad", etc.). See [0081] for normalized.
generate training data for training a click-through rate estimation model according to the click label and the exposure weight of each exposure log and a data feature extracted from the exposure log  (Wang [0014][0023][0026][0083]) See at least [0014] “Data from a click log may be used to generate training data for a search engine …” See also [0079] “log data may be retrieved from one or more click logs and/or any resource that records user click behavior such as toolbar logs [click label]. The log data may be analyzed at 220 to calculate the PCC model parameters in the manner described above. Next, at 230 the relevance of each document is determined from the log data in accordance with equation 32. At 240, the results of the relevance determination may be converted into training data [exposure weight].”
perform click-through rate estimation based on the click-through rate estimation model which is trained through the training data  (Wang [0076][0080). See “a weight can be assigned based on the extent to which a page A is preferred over a page B, i.e., how much the count of A B exceeds the count of B. At 330, the probability distribution may be provided to a ranking algorithm as training data.”
Wang does not explicitly teach the similarity being between the page element and the context page element. Palmer teaches:
wherein setting of the exposure weight comprises: determining a similarity impact value of the exposure log (Palmer [Column 4 Lines 5-14]). See at least “When the global similarity objective function is maximized, the sum of the distances between each pair of similar documents is minimized. As a result, the total sum of such distances is 10 minimized. The sum of the distances for a document is a confidence value or score. In a directory engine, the confidence value or score characterizes the confidence that a particular document falls within a particular category.”
and the similarity impact value is relevant to similarity between the page element and the context page element, and wherein the exposure weight of the exposure log is set to decrease as the similarity impact value increases (Palmer [Column 4 Lines 3-10]) See at least “When the global similarity objective function is maximized, the sum of the distances between each pair of similar documents is minimized. As a result, the total sum of such distances is minimized.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using data from a click log may be used to generate training data for a search engine, as taught by Wang, the similarity being between the page element and the context page element, as taught in Palmer, to provide a more meaningful measure of the similarity between electronic documents.

Claim 11
Wang discloses in part:
determine a similarity between the page element recorded in the exposure log and each context page element satisfying the preset condition respectively; determine a similarity weight between the page element recorded in the exposure log and each context page element satisfying the preset condition respectively (Wang [0023]); Where the reference teaches click log data used to assess the relevance or similarity between a page and a query.
calculate the similarity impact value of the exposure log according to the determined similarity and the corresponding similarity weight  (Wang [0026]). Where the reference teaches a ranking engine that assigns a value to the to the click log data. See also [0030].

Claim 12 
Wang discloses in part:
determine preset dimension attribute values of the page element recorded in the exposure log and each context page element satisfying the preset condition respectively  (Wang [0030][0031]); Where the reference teaches that attribute information is analyzed due to a target page of a particular domain registering information and the whether the user selects a subsequent link is captured. Examiner interprets two search results within the same domain as the preset dimension attribute value.”
calculate, for each context page element satisfying the preset condition, a single dimension similarity distance between the page element recorded in the exposure log and the context page element respectively based on each preset dimension attribute value according to a preset similarity calculation model; obtain, for each context page element satisfying the preset condition, a similarity distance between the page element recorded in the exposure log and the context page element by performing weighted averaging for the single dimension similarity distances obtained by calculation; and obtain the similarity between the page element recorded in the exposure log and the context page element according to the similarity distance  (Wang [0030][0031]); Where the reference teaches that attribute information is analyzed due to a target page of a particular domain registering information and the whether the user selects a subsequent link is captured. Examiner interprets two search results within the same domain as the preset dimension attribute value.”


Claim 13 
Wang discloses in part:
wherein when the similarity weight between the page element recorded in the exposure log and each context page element satisfying the preset condition is determined, the machine executable instructions also cause the processor to: calculate the similarity weight between the page element recorded in the exposure log and each context page element satisfying the preset condition according to a preset inverse proportional function of a difference of presenting orders of page Where the reference teaches that the average value of user behavior is calculated to include the average number of times a user clicks on a subsequent page. This means that a user was exposed to many pages [exposure log] and selected a different context page.
Wang does not explicitly disclose calculating the similarity weight between the page element recorded in the exposure log and each context page element satisfying the preset condition according to a preset inverse proportional function of a difference of presenting orders of page elements. However, Wang teaches calculations to determine a similarity weight. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this calculation would be presented in various formats because there are many ways to predict user clicks.

Claim 14 
Wang discloses in part:
perform weighted summation for the determined similarities by taking the similarity weight corresponding to each of the similarities as a weight value, and take a sum obtained by the weighted summation as the similarity impact value of the exposure log (Wang [0052]-[0059]). Where the reference teaches a weighting average and sum of the click data. The reference identifies how the scoring is determined for each click versus non click scenario.

Claim15 
Wang discloses in part:
a page element having a presenting order which has a difference being less than a preset order from a presenting order of the page element recorded in the exposure log; or a page element having a presenting order which has a difference being less than the preset order from the presenting order of the page element recorded in the exposure log, and having a same category attribute as the page element recorded in the exposure log (Wang [0050][0028]).

Claim 16 
Wang discloses in part:
wherein when the exposure weight of the exposure log is set according to the similarity impact value being normalized and the click label, the machine executable instructions also cause the processor to: when the click label of the exposure log indicates that the page element recorded in the exposure log is clicked by the user, set the exposure weight of the exposure log to a first weight; and when the click label of the exposure log indicates that the page element recorded in the exposure log is not clicked by the user, set the exposure weight of the exposure log to a second weight, wherein, the second weight is a value obtained by subtracting a product of the similarity impact value being normalized and a preset correction value from the first weight (Wang [0081] [0050][0079]). Where the reference teaches an exposure weight of 0 if there is no click and a 1 if there is a click. See also [0081] “The effectiveness of the model was quantified using three well known measures: Normalized Discount Cumulative Gain (NDCG), click perplexity, and pairwise relevance.”

Claim 17 
Wang discloses:
setting a click label for an exposure log according to a click log, wherein the exposure log records information of a page element presented to a user (Wang [0014]); Where the reference teaches data from a click log that tracks user click behavior and post click behavior. See “Labels for training data may be generated based on data from the click log.”
setting an exposure weight corresponding to the exposure log based on the click label of the exposure log and a context similarity of the page element (Wang [0031][0079]). See “a click model is presented herein which incorporates an unbiased estimation of relevance from both user clicks and post-click user behavior [exposure weight]. This model is referred to as the post-clicked click model (PCC).”
setting an exposure weight of the exposure log according to the similarity impact value being normalized and the click label (Wang [0080]-[0083]), Where the reference teaches a normalized measure of search results [exposure log] based on the post-clicked click model [click label]. See [0080] where a weight is assigned based on the extent to which a page A is preferred over a page. Examiner interprets the limitation to be met because queries are designed produce to similar results, however if a result is preferred over another, the similarity impact value would be affected and the exposure weight would be greater.
wherein, the similarity impact value is used to indicate an impact level at which a page element recorded in the exposure log is affected by a context page element satisfying a preset condition (Wang [0079][0081]). See at least “the training data may comprise the relevance [similarity impact value] of a page with respect to another page for a given query. The training data may take the form that one page is more relevant than another page for the given query [similarity impact value is directed to a relevance between elements within a page].” See also for exposure weight “In other implementations, a page may be ranked or labeled with respect to the strength of its match or relevance for a query. The ranking may be numerical ( e.g., on a numerical scale such as 1 to 5, 0 to 10, etc.) where each number pertains to a different level of relevance or textual (e.g., "perfect", "excellent", "good", "fair", "bad", etc.). See [0081] for normalized.
generating training data for training a click-through rate estimation model according to the click label and the exposure weight of each exposure log and a data feature extracted from the exposure log  (Wang [0014][0023][0026][0083]) See at least [0014] “Data from a click log may be used to generate training data for a search engine …” See also [0079] “log data may be retrieved from one or more click logs and/or any resource that records user click behavior such as toolbar logs [click label]. The log data may be analyzed at 220 to calculate the PCC model parameters in the manner described above. Next, at 230 the relevance of each document is determined from the log data in accordance with equation 32. At 240, the results of the relevance determination may be converted into training data [exposure weight].”
performing click-through rate estimation based on the click-through rate estimation model which is trained through the training data  (Wang [0076][0080). See “a weight can be assigned based on the extent to which a page A is preferred over a page B, i.e., how much the count of A B exceeds the count of B. At 330, the probability distribution may be provided to a ranking algorithm as training data.”
Wang does not explicitly teach the similarity being between the page element and the context page element. Palmer teaches:
wherein the setting of the exposure weight comprises: determining a similarity impact value of the exposure log (Palmer [Column 4 Lines 5-14]). See at least “When the global similarity objective function is maximized, the sum of the distances between each pair of similar documents is minimized. As a result, the total sum of such distances is 10 minimized. The sum of the distances for a document is a confidence value or score. In a directory engine, the confidence value or score characterizes the confidence that a particular document falls within a particular category.”
and the similarity impact value is relevant to similarity between the page element and the context page element, and wherein the exposure weight of the exposure log is set to decrease as the similarity impact value increases (Palmer [Column 4 Lines 3-10]) See at least “When the global similarity objective function is maximized, the sum of the distances between each pair of similar documents is minimized. As a result, the total sum of such distances is minimized.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using data from a click log may be used to generate training data for a search 

Claim 19 
Wang discloses in part:
determining a similarity between the page element recorded in the exposure log and each context page element satisfying the preset condition and a corresponding similarity weight, respectively (Wang [0023]); Where the reference teaches click log data used to assess the relevance or similarity between a page and a query.
calculating the similarity impact value of the exposure log according to the determined similarity and the corresponding similarity weight  (Wang [0026]). Where the reference teaches a ranking engine that assigns a value to the to the click log data. See also [0030].

Claim 20
Wang discloses: 
determining preset dimension attribute values of the page element recorded in the exposure log and each context page element satisfying the preset condition respectively  (Wang [0030][0031]); Where the reference teaches that attribute information is analyzed due to a target page of a particular domain registering information and the whether the user selects a subsequent link is captured. Examiner interprets two search results within the same domain as the preset dimension attribute value.”
 calculating, for each context page element satisfying the preset condition, a single dimension similarity distance between the page element recorded in the exposure log and the context page element respectively based on each preset dimension attribute value according to a preset similarity calculation model; obtaining, for each context page element satisfying the preset condition, a similarity distance between the page element recorded in the exposure log and the context page element by performing weighted averaging for the single dimension similarity distances obtained by calculation; obtaining the similarity between the page element recorded in See at least “The probability distribution corresponds to how strongly one page should be ranked over another page for a given query. Any distribution may be used, such as a uniform distribution (i.e., each pair is equal in weight and consideration) or a weight can be assigned based on the extent to which a page A is preferred over a page B, i.e., how much the count of A B exceeds the count of B. At 330, the probability distribution may be provided to a ranking algorithm as training data.”
                                                                                                                                                

Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 has been fully considered but they are not persuasive. 

Applicant argues: Wang alone fails to disclose or render obvious at least "the similarity impact value is used to indicate an impact level at which a page element recorded in the exposure log is affected by a context page element satisfying a preset condition, and the similarity impact value is relevant to similarity between the page element and the context page element" and "the exposure weight (?f" the exposure log is set to decrease as the similarity impact value increases'' as generally recited in amended claim 1. Thus, at least for the reasons discussed and as indicated by the Examiner during the interview, Wang fails to disclose or render obvious every feature of amended claim 1..

Examiner agrees and has relied on Palmer et al. (6,990,628) for the teaching.

Applicant argues: The "similarity impact value" recited in amended claim 1 exemplarily represents an impact level at which a page element recorded in the exposure log is affected by a context page element satisfying a preset condition, and is relevant to similarity between the page element and the context page element. However, Wang does not disclose such aspects of the similarity impact value of claim 1.

Examiner agrees and has relied on Palmer et al. (6,990,628) for the teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681